Citation Nr: 1704858	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to February 6, 2008, and as 50 percent disabling from that day forward.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee. 

The Veteran was previously represented by an attorney in his appeal before VA; however, in an April 2015 letter, this attorney indicated that he was no longer representing veterans, to include this Veteran, in their VA claims.  In August 2015, the Veteran submitted another completed form (VA Form 21-22) appointing the veterans' service organization listed above as his representative. 

In August 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge regarding the issues of increased ratings for PTSD and a TDIU; a transcript of the hearing is of record.  The Board remanded these issues in March 2011 for further development, a partial increase was granted in a May 2013 decision, and the Board issued a decision denying a higher PTSD rating and a TDIU in June 2014.

In June 2014, the Board also remanded the issue of entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability, which had been denied in a June 2011 rating decision, in order to afford the Veteran a Travel Board hearing as requested in July 2013 substantive appeal (VA Form 9). 

In October 2014, the Veteran (through an attorney) filed a notice of appeal from the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, pursuant to a Joint Motion for Remand by VA and the appellant, the Court vacated and remanded the Board's decision for compliance with the directives in the Joint Motion concerning the PTSD rating and TDIU issues.  The Joint Motion noted that, because the Board had remanded the claim of entitlement to a temporary total rating for hospital treatment in June 2014, such issue was not finally adjudicated and was not before the Court. 

In October 2015, the RO notified the Veteran that he had been scheduled for a Board hearing at the RO (Travel Board) regarding his appeal on November 18, 2015. 

On November 20, 2015, VA received a statement that was signed by the Veteran and dated November 18, 2015 (or the date of the hearing for the issue that the Board remanded in June 2014), and stated that he wanted to "withdraw my [a]ppeal on all issues."  Similarly, in a December 2015 letter, the RO responded to an inquiry from the Veteran that his case had been remanded to schedule a personal hearing; he had been notified in a October 2015 letter that a Travel Board hearing was scheduled for November 18, 2015; but his representative had informed the RO that the Veteran had withdrawn his appeal; and, therefore, no video hearing would be scheduled. 

Meanwhile, in several letters after the June 2014 Board remand, most recently on November 5, 2015, the RO notified the Veteran that he had been placed on a list of persons wanting to appear for a Travel Board hearing, but that he could choose to appear at a different type of hearing or withdraw his appeal.  The Veteran responded in April 2015 and in December 2015 that he wanted a video hearing. 

In a November 27, 2015, letter, the Board notified the Veteran it had received his case from the Court, which was due to the June 2014 decision on PTSD and TDIU having been vacated and remanded.  This letter also notified the Veteran that he could submit additional argument or evidence, and that he could waive review of any additional evidence to be submitted via a form provided for that purpose.

In another November 27, 2015, letter, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2010 hearing is no longer employed by the Board, and offered him a new hearing with another Board member.  This was because the Court had vacated the prior decision with regard to the issues addressed in that hearing, i.e., the ratings for PTSD and a TDIU.  In a December 2015 response, the Veteran requested another Board hearing via video teleconference. 

In January 2016, VA received a signed form from the Veteran indicating that he waived his right to have his case remanded to the agency of original jurisdiction (AOJ) for additional evidence submitted for his appeal, and requested the Board to proceed with adjudication of his appeal.  This form had been provided to the Veteran with the November 27, 2015, letter as to the Court-remanded issues.

In light of the differing procedural statuses of the issues discussed in this introductory section, and the Veteran's subsequent submissions in relation to the notifications from the RO and the Board, the Veteran's November 18, 2015, request to withdraw all issues on appeal (received on November 20, 2015) appears to apply only to the issue that was to be addressed in the hearing scheduled for November 18, 2015, namely entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability.  The other issues, as listed on the first page of this decision, appear to still be on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records indicate that the Veteran is participating in VA's Vocational Rehabilitation and Employment program.  Records associated with that program are not currently of record and there is no evidence that they have been requested.  Typically such records are kept separately from other VA records, but are considered to be in VA's possession.  As these records are relevant to the claim for an increased rating for PTSD as well as TDIU, the claim must be remanded in order to obtain them.  

In addition, the last VA examination provided in this case was conducted in August 2012.  Since then, VA treatment records indicate that the Veteran's symptoms may have been worse, at least at times, than currently rated.  For example, an April 2014 VA treatment record includes the opinion that the Veteran's disability is worse than the current 50 percent disability rating, especially considering employability, although a rationale was not provided.  In addition, the Veteran was noted to be experiencing suicidal ideation in March 2015.  Finally, during the Board hearing in August 2016, he stated that he had experienced auditory hallucinations and/or flashbacks to service in the past while working in housekeeping.  See Board Hearing Transcript (Tr.) at 12.  The Board notes that while the Veteran had a position from 2007 to 2009 as a house keeper, VA treatment records indicate that he has had a more recent position as part of a compensated work therapy (CWP) program, presumably through VA Vocational Rehabilitation, as a housekeeper.  It is possible that he has experienced these symptoms since the last VA examination.   

Alternatively, the Veteran also noted that his symptoms have improved over the last nine months due to effective medication management.  Thus, it is clear that the Veteran's mental health symptoms have at the very least changed at least once since the last VA examination.  See Board Hearing Tr. at 10.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 
1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  Based on the foregoing, the Board finds that VA's duty to obtain a new VA examination to assess the current severity of his service-connected PTSD symptoms is triggered.  

All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  

2.  Obtain all of the records associated with the Veteran's participation in the VA Vocational Rehabilitation and Employment program and/or Compensated Work Therapy (CWT) program, including all medical records and all employment records and history.  

3.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA mental health examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected PTSD.  

The claims files, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner must provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner must also comment on the Veteran's functional impairment due to his service-disability.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completion of all requested and necessary development, the AOJ must review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




